Citation Nr: 0619527	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of mumps, to 
include testicular atrophy, hydroceles and varicosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This appeal arises from a July 2003 rating action of the 
Muskogee, Oklahoma, Department of Veterans' Affairs (VA) 
Regional Office (RO).

During the October 2005 hearing before the undersigned, the 
veteran's representative raised issues regarding service 
connection for an abdominal disorder as a result of boxing 
during service, and service connection for an acquired 
psychiatric disorder as a result of head injuries sustained 
while boxing during service.  These issues have not been 
developed and are referred to the RO for actions deemed 
appropriate.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Upon a review of the file, there is a notation that in 
November 1973, the veteran's service medical records were 
forwarded by the National Personnel Records Center to the 
Muskogee, Oklahoma VARO.  Those records are not associated 
with the claims folder, and it is unclear whether the veteran 
previously had a claims folder at this RO which was 
misplaced, (making the present claims folder a reconstructed 
file).  It also appears that over the years, the veteran has 
lived in other regions of the United States, including Texas 
and Arkansas, and received medical treatment at the VA 
Medical Center in Little Rock, Arkansas.  This raises the 
possibility that the veteran has a claims folder now located 
at another RO.  An attempt to ascertain the whether there is 
a missing claims folder that may contain missing service 
medical records.

On his application for compensation, the veteran stated that 
he was sterile until an operation at the Jacksonville, 
Florida Naval Air Station.  The RO should contact that 
facility to determine if any records regarding the operative 
procedure remain at that facility.  

The veteran testified that he boxed in high school and won a 
Golden Gloves award in Tyler, Texas in 1966 or 1967, and was 
knocked down once.  While in service, he also boxed for his 
unit.  

The veteran maintains that if the mumps did not cause his 
testicular problems, then trauma sustained when boxing could 
have resulted in the testicular impairment.  

Reference is made to 38 C.F.R. § 4.115b, Diagnostic Code 
7523.  A noncompensable rating will be assigned for complete 
atrophy of one testicle.  In the present case, there is a 
question whether there actually is complete atrophy of the 
left testicle.  During a November 2002 VA medical 
examination, the left testicle was described as 
atrophic/absent.  However a physical examination in March 
2001 at a urology clinic described a normal left testis.  It 
was noted at that time that the veteran gave a history of a 
left varicocelectomy.  

Because so many questions remain which must be resolved prior 
to a decision in this claim, the case is REMANDED for the 
following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should undertake a search of 
the claims folders to determine whether a 
second claims folder exists for this 
veteran.  The RO should contact the 
veteran and inquire whether he has ever 
filed a claim for service connection at 
any other VARO.  If the response is 
affirmative, that RO should be contacted 
and requested to search their files for 
the veteran's claims folder.

3.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for any 
testicular pathology since 1972.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest would be 
records from the Jacksonville, Florida 
Naval Air Station dated in 1971-1972 
concerning a procedure correcting the 
veteran's sterile state.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  Any 
records obtained are to be associated 
with the claims folder.

5.  The veteran should be afforded a VA 
genitourinary examination to ascertain 
any impairment of the testicles.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  If possible, 
the physician is to indicate whether the 
veteran has any testicular disability 
that can be associated with claimed mumps 
in service, or as a result of boxing in 
service.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


